1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     HARLAN ISKE,                                        Case No. 3:20-cv-00061-RFB-WGC
4                                             Plaintiff                     ORDER
5            v.
6     LOVELOCK CORRECTIONAL CENTER
      DENTAL, et al.,
7
                                          Defendants
8
9
     I.     DISCUSSION
10
            Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections
11
     (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has
12
     filed an application to proceed in forma pauperis. (ECF Nos. 1, 1-1).
13
            Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28
14
     U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to
15
     proceed in forma pauperis on this Court’s approved form and attach both an inmate
16
     account statement for the past six months and a properly executed financial certificate.
17
     Plaintiff has not submitted an application to proceed in forma pauperis on this Court’s
18
     approved form. (See ECF No. 1). As such, the in forma pauperis application is denied
19
     without prejudice. The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but
20
     will not file it until the matter of the payment of the filing fee is resolved. Plaintiff will be
21
     granted an opportunity to cure the deficiencies of his application to proceed in forma
22
     pauperis, or in the alternative, pay the full filing fee for this action. If Plaintiff chooses to
23
     file a new application to proceed in forma pauperis he must file a fully complete application
24
     to proceed in forma pauperis.
25
     II.    CONCLUSION
26
            For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
27
     in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.
28
            IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
1    approved form application to proceed in forma pauperis by a prisoner, as well as the
2    document entitled information and instructions for filing an in forma pauperis application.
3           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
4    Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis, on
5    the correct form with complete financial attachments in compliance with 28 U.S.C. §
6    1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
7    fee and the $50 administrative fee).
8           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
9    dismissal of this action may result.
10          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
11   (ECF No. 1-1) but will not file it at this time.
12                   January 31, 2020
            DATED: _____________________
13
14                                                UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
